Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 of Platform Specialty Products Corporation of our report dated March 31, 2014 relating to the financial statements and financial statements schedule of Platform Specialty Products Corporation, which appears in such Registration Statement.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Stamford, Connecticut May 23, 2014
